Citation Nr: 0320295	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right foot 
disability.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

An October 1971 RO rating decision denied service connection 
for weak feet.  The veteran was notified of this 
determination in October 1971 and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for right and left foot 
disorders, and he submitted claims for service connection for 
bilateral hearing loss, tinnitus, right and left hip 
conditions, a left ankle disability, a low back disorder, and 
post-traumatic stress disorder (PTSD).  This appeal came to 
the Board of Veterans' Appeals (Board) from February 1996 and 
later RO decisions that denied service connection for 
bilateral hearing loss, tinnitus, right and left hip 
conditions, right and left foot conditions, a left ankle 
disorder, and a low back disability; and that granted service 
connection for PTSD and assigned a 50 percent rating, 
effective from July 1995.

In a July 1998 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for right and left foot disorders, and 
remanded the case to the RO for additional development.  A 
January 1999 RO rating decision granted service connection 
for degenerative disease of the lumbosacral spine, tinnitus, 
osteoarthritis of the left hip, and bilateral hearing loss.  
A September 1999 RO rating decision granted service 
connection for a left ankle disorder and residuals of a left 
foot injury.  Hence, those issues were no longer for 
appellate consideration.

The January and September 1999 RO rating decisions increased 
the evaluation for the PTSD from 50 to 70 percent, effective 
from January 8, 1998.  In a November 2000 decision, the Board 
denied an evaluation in excess of 50 percent for the PTSD, 
effective prior to January 8, 1998; and granted an increased 
evaluation of 100 percent for the PTSD, effective from 
January 8, 1998.

In November 2000, the Board also remanded the issues of 
entitlement to service connection for right hip and right 
foot disabilities to the RO for additional development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a December 2000 letter, the RO requested additional 
evidence from the veteran and notified him of the evidence VA 
would obtain for him.  This letter, however, does not satisfy 
all the requirements of the VCAA.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to substantiate 
his claims for service connection for 
right hip and foot disabilities.  This 
notice should notify him of the evidence 
that he must submit and of the evidence 
VA will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the claims for 
service connection for a right hip 
disorder and a right foot disability.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




